DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	The amendment dated 11-19-2021 is acknowledged.
	Claims included in the prosecution are 1-6, 8, 10-11, 13, 15-16, 20, and 24-30. 
In view of the amendments the 102 rejections are withdrawn.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1.	Claims 1-6, 8, 10-11, 13, 15-16 and 25-30 are rejected under 35 U.S.C. 103 as being unpatentable over EP 2 123 258, Takagi (US 2007/0286898), Tardi (2005/0118250 or Lakkaraju (US 2003/0026831 in combination with Kester (US 2014/0271824), Eckert (BBA, 2010) individually or in combination, further in view of Heger (2012/0010557 and Sabbadini (US 2013/0337545).
EP discloses nanoliposomes containing an anionic phospholipid (phosphatidylserine, phosphatidylglycerol or phosphatidic acid), a neutral lipid (phosphatidylcholine or phosphatidylethanolamine) (Abstract, 0007, 0013, 0019, Examples and claims).
Takagi teaches nanoliposomes containing an anionic phospholipid (DSPG), a neutral phospholipid (DSPC, DMPC, DPPC, DPPE, and DMPE) (Abstract, 0039-0040 and Examples)
Tardi discloses nanoliposomes containing an anionic phospholipid (DPPG, DSPG, and phosphatidylinositol), neutral phospholipid (DPPC, DSPC)   (Abstract, 0044, 0046, 0053, 0061 and Examples).
	Lakkaraju discloses nanoliposomes containing an anionic phospholipid (DOPS DSPG, DOPA), neutral phospholipid (DOPC, DSPC, and DOPE). The active agents include bronchodilators (Abstract, 0045-0047, 0049, 0053, 0057, 0073-0081, 0098, 0123-0125, Examples and claims).
What is lacking in these references is the inclusion of a polyunsaturated fatty acid PUFA in the liposomes.
Kester while disclosing acid stable liposomal compositions teaches the inclusion of DHA for the treatment of heart disease, cardiovascular disease and stroke (Abstract, 0017, 0021, 0084, 0086, 0095).
Eckert teaches that liposome incorporated DHA increases neuronal survival (Abstract and entire publication).
The inclusion of a PUFA in the liposomes would have been obvious to one of ordinary skill in the art because of the usefulness of DHA in the treatment of heart 
Applicant’s arguments and the affidavit have been fully considered, but are not found to be persuasive. It is well-known in the art that liposomes fuse with cells under appropriate conditions as evident from the reference of Lakkaraju (0251). The examiner cites US 2005/0113297 (see 0103), US 2016/0369001 (see 0005), US 7,339, 042 (see col. 24, lines 19-36) in this conext. Therefore, applicant’s amendment that the liposomes fuse within 15 minutes of exposure to endothelial cells will not overcome the rejection since applicant has not shown that the prior art liposomes do not have the same capacity. With regard to applicant’s arguments that there is no motivation to combine the references, the examiner points out that the primary references teach liposomes containing a neutral phospholipid and anionic phospholipids and the secondary references clearly teach why one would be motivated to include PUFA in the liposomes. Therefore, applicant’s arguments that none the references, namely,  EP 2 123 258, Takagi, Tardi,  Lakkaraju,  Kester, Eckert, Heger (2012/0010557 and Sabbadini teach the specific combination off lipids as recited in the claims are not persuasive. 
2.	Claims 20-22 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over EP 2 123 258, Takagi (US 2007/0286898), Tardi (2005/0118250 or Lakkaraju (US 2003/0026831 in combination with Kester (US 2014/0271824), Eckert (BBA, 2010) .
	The teachings of EP, Takagi, Tardi, Lakkaraju, Kester, Ecker, Heger and Sabbadini have been discussed above.
	What is lacking in these references is the teaching of increase in blood flow during revascularization.
	Shimoda while teaching a liposomal composition containing an active agent teaches that it improves and promotes the revascularization (Abstract, 0010 and 0015).
	It would have been obvious to one of ordinary skill in the art since liposomes containing an active agent promotes and improves the revascularization process and thereby increasing the blood flow as taught by Shimoda.
	Applicant’s arguments have been fully considered, but are not found to be persuasive. The examiner has already addressed applicant’s arguments regarding EP, Takagi, Tardi, Lakkaraju, Kester, Heger and Sabbadini  Eckert.. Applicant argues that Applicant argues that Shimoda explains that the effects of revascularization relies on local expression of hVEGF and by contrast, the experiment in the instant application surprising showed that the nanoliposome composition alone can preserve the vicrovascular blood flow during reperfusion.
	This argument is not persuasive. Claim 24 recites “ amethof for increasing blood flow during revacularization  the method for increasing blood flow during revascularization and several other parameters and  Shimoda in paragraph 0015 teaches such a function for anionic liposomes and active agent. Instant claims do not exclude an active agent.
15 is  rejected under 35 U.S.C. 103 as being unpatentable over EP 2 123 258, Takagi (US 2007/0286898), Tardi (2005/0118250 or Lakkaraju (US 2003/0026831 in combination with Kester (US 2014/0271824), Eckert (BBA, 2010) individually or in combination, further in view of Heger (2012/0010557 and Sabbadini (US 2013/0337545) as set forth above, in view of  Chaimbault (US 2015/0056269).
	The teachings of EP, Takagi, Tardi, Lakkaraju, Kester, Heger and Sabbadini and Eckert have been discussed above.
	What is lacking in these references is the teaching of delivery of liposomes intraarterially using a catheter.
	It would have been obvious to one of ordinary skill in the art to administer liposomes intraarterially using a catheter, with a reasonable expectation of success since such an administration is known in the art as taught by Chaimbault.
	Applicant’s arguments have been fully considered, but are not found to be persuasive. The examiner has already addressed applicant’s arguments regarding EP, Takagi, Tardi, Lakkaraju, Kester, Heger and Sabbadini  Eckert.. Applicant provides no specific arguments regarding Chaimbault which was combined to show that administration of liposomes intraarterially using a catheter.
4.	Claims 12 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over EP 2 123 258, Takagi (US 2007/0286898), Tardi (2005/0118250 or Lakkaraju (US 2003/0026831 in combination with Kester (US 2014/0271824), Eckert (BBA, 2010) individually or in combination, further in view of Heger (2012/0010557 and Sabbadini (US 2013/0337545) as set forth above, in view of Blake (5,866,135) 
The teachings of EP, Takagi, Tardi, Lakkaraju, Kester, Heger and Sabbadini  Eckert have been discussed above.
	What is lacking in these references is the teaching of delivery of liposomes using Ringer’s solution.
	Blake while disclosing liposomal compositions teaches that saline, Ringer’s solution and phosphate buffered saline are common carriers for liposomes (Abstract and claim 43).
	It would have been obvious to one of ordinary skill in the art to use any art known carriers for the delivery of liposomes, and use Ringer’s solution since Blake teaches its routine use as a carrier for the delivery of liposomes.
	Applicant’s arguments have been fully considered, but are not found to be persuasive. The examiner has already addressed applicant’s arguments regarding EP, Takagi, Tardi, Lakkaraju, Kester, Heger and Sabbadini  Eckert.. Applicant provides no specific arguments regarding Blake which was combined to show that use Ringer’s solution for the delivery of liposomes.
The declaration by Claudio Maldonado has been fully considered, but is not found to be persuasive. In the studies, Claudio Maldonado compares the fusion of liposomes containing DOPC with liposomes containing DOP(C, E)DO and DOP (C, E)DO (it is unclear as to what DO is)and 5 % DHA-).5 %S1P (it is unclear as to what S1P is). First of all it would appear from the Figures presented in the declaration that the effect is due to the presence of DHA  and 0.5 S1P. as pointed out above, it is unclear as to What  S1p and DO are and not S1P. Instant claims are drawn to  polyunstaturated fatty acid and lysophospholipid and not to liposomes containing 0.5 %S1P and no . 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GOLLAMUDI S KISHORE whose telephone number is (571)272-0598.  The examiner can normally be reached on Monday through Friday 6:30 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GOLLAMUDI S KISHORE/Primary Examiner, Art Unit 1612